Citation Nr: 1635363	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  08-26 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right eye vision disability, claimed as loss of vision in the right eye.

2.  Entitlement to service connection for a respiratory disability, to include as secondary to exposure to chemical vapors.

3.  Entitlement to service connection for a low back disability, claimed as a herniated spinal disc with arthritis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to July 1982 and from January 1991 to July 1991, with additional periods of Air Force Reserve service.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction rests with the RO in Denver, Colorado, from which the Veteran's appeal was certified.

In August 2011, the Veteran testified at a travel board hearing before a representative of the Board.  A copy of the transcript is of record.

The Veteran's claims were remanded by the Board for additional development in September 2012.  The matter again is before the Board.

After the matter was returned to the Board, the Veteran was informed in May 2016 and June 2016 letters that the individual who conducted his hearing was no longer employed by the Board.  The Veteran was offered an opportunity to testify at another hearing.  See 38 C.F.R. § 20.707 (2015).  The initial letter was returned as undeliverable, but the second letter was not returned.  The Veteran did not respond to the June 2016 letter.  The Board notes that the June 2016 letter also was sent to the Veteran's former representative, rather than the California Department of Veterans Affairs.  As the May 2016 letter was appropriately sent to the California Department of Veterans Affairs, however, the Board finds that this oversight was of no prejudice to the Veteran, as his current representative was made aware that he could elect to have another hearing if desired.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2015).

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Clear and unmistakable evidence demonstrates that right eye retinal detachment preexisted active duty, and clear and unmistakable evidence demonstrates that the disability was not aggravated by active service; and no currently diagnosed right eye disability is shown to be otherwise related to a disease, injury, or event in service.

2.  A chronic respiratory disability was not manifest in service and is not otherwise related to service.

3.  A low back disability was not manifest in service, arthritis did not manifest within one year of separation from service, a low back disability is not otherwise related to service, and a low back disability was not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right eye disability, to include retinal detachment, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  Service connection for a respiratory disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

VA's duty to notify was satisfied by a letter in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before a representative of the Board during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As noted above, the Board representative who conducted the hearing is no longer employed by the Board and the Veteran failed to respond to a letter indicating that he could appear at another hearing if he desired.  As such, no further discussion of the foregoing is necessary.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and service treatment records are in the file.  Records from the Social Security Administration (SSA) have been added to the claims file.  Private treatment records have been associated, to the extent possible.  As such, the Board may proceed to adjudication without risk of prejudice to the Veteran.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was afforded a VA examination for the eye claim in March 2013.  The Board concludes the examination report for the eye in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran was scheduled for VA examinations for the back and respiratory system in May 2015.  He failed to appear for the examinations.  Neither he nor his representative have contended that he did not receive notice of the examinations.  The United States Court of Appeals for Veterans Claims (Court) has stated that the duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore when a claimant fails to report for an examination scheduled in conjunction with an original service connection claim, regulations provide that the claim will be decided on the evidence of record.  38 C.F.R. § 3.655(b) (2015).  Given the Veteran's choice not to submit to a VA examination for the back and respiratory claims, the Board finds that no further action is necessary to meet the requirements of the VCAA.  Id.; see also 38 C.F.R. § 3.655(b).

Based on the verification of the Veteran's periods of service, the association of VA treatment records and SSA records, the scheduling the Veteran for VA examinations for all the claims, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

In this case and as will be discussed in greater detail below, as the Veteran's right eye problems have been universally medically attributed to residuals of a 1965 retinal detachment and not due to any injury during active service or Reserve service, consideration of incurrence or aggravation of such residuals during periods of INACDUTRA are inapplicable, as service connection may not be afforded for disease diagnosed or aggravated during such service.  As such, the Board will limit its consideration to incurrence or aggravation during periods of ACDUTRA or active duty service.  By contrast, he contends that his low back and respiratory disabilities are the result of injury incurred during service; the low back due to lifting heavy equipment and the respiratory problems due to inhaling chemical vapors while retrofitting a C-130.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309 (2015).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, veteran or otherwise, has not been examined contemporaneous to entering a period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  The presumption pertaining to chronic diseases under 38 U.S.C.A. § 1112 and the presumption of aggravation under 38 U.S.C.A. § 1153 do not apply to ACDUTRA or INACDUTRA service.  Id; see also Acciola v. Peake, 22 Vet. App. 320 (2008); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith, 24 Vet. App. at 47.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

With respect to periods of active service, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As noted above, however, such presumption is not applicable to periods of ACDUTRA or INACDUTRA.

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. § 3.310(b).

Right Eye Disability

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at active service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306  -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Veteran claims that his preexisting right eye disability was aggravated by his service.  It is somewhat unclear as to whether the Veteran asserts that the aggravation occurred only during his Reserve service (as his primary contention is that the right eye disability was aggravated due to the onset of glaucoma in 1996) or some combination of active and Reserve service.

A medical examination at the time of the Veteran's initial entrance into active service in January 1982 is not of record; nor is one of record at the time of entrance into active service in January 1991.  As such, the Veteran is presumed to have entered service in sound condition.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  As noted, however, the presumption can be rebutted by clear and unmistakable evidence.

In this case, the evidence of record firmly establishes that retinal detachment of the right eye, with residuals, clearly preexisted the Veteran's initial period of active service.  Both the lay and medical evidence of record extensively document a retinal detachment in 1965 while playing basketball with multiple surgical attempts to repair the problem.  Based on the foregoing, the Board finds that there is clear and unmistakable evidence that the Veteran's retinal detachment of the right eye, with residuals, preexisted his initial period of active service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994). 

The Board notes that the presumption of soundness on entrance cannot be overcome simply based on the representations of the Veteran during the entrance examination or thereafter.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111; see also Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  In this case, however, there is both clinical and lay evidence of the preexisting disorder. 

As set forth in VAOPGCPREC 3-2003, the Board must also determine if there is clear and unmistakable evidence that the disorder was not aggravated during service.

May 1983 and September 1987 periodic physicals noted a detached retina, right eye, with defective vision.  In May 1983, uncorrected right eye distant vision was 20/200, correctable to 20/50.  In September 1987, corrected and uncorrected distance vision in the right eye was 20/70.  It was noted that the Veteran had a detached retina since 1965 and had received a waiver to allow him to serve.  A record noted that the Veteran failed to appear for his separation physical for his second period of active service in September 1991.  In October 1991, corrected and uncorrected vision was 20/100.  A September 1995 private medical record noted a long history of right orbital problems, with a prior scleral buckling procedure and current right eye vision loss with varying head positions.  The impression was postsurgical changes involving the right orbit.  In September 1996, the Veteran was noted to have significant loss of vision in the right eye due to glaucoma with loss of central visual acuity, past retinal detachment repair, and unsuccessful cataract extraction.  The ophthalmologist did not believe that the condition could be corrected.  A September 1996 Report of Medical History noted that the Veteran was legally blind in the right eye "secondary to complications from trauma in high school."  The Veteran had retinal detachment, pseudophakia, and questionable neovascular glaucoma.  By November 1996, it was noted that the Veteran had lost his central vision due to the advanced glaucoma.  A YAG capsulotomy improved the right eye pressure and a January 1997 private treatment record indicated that the Veteran had "suffered a severe loss of vision in his right eye due to the effects of a retinal detachment, which occurred and was repaired in 1965."  At that time, he did not appear to require treatment for the glaucoma.  An August 1997 Worldwide Duty Evaluation included the Veteran's report that his vision had been stable since 1995 and that his glaucoma had resolved since his surgery.  Prior to the surgery, he had experienced diplopia and headaches, which had resolved with surgery.

An October 2001 service treatment record noted that the Veteran experienced right eye vision loss in 1997.  He had experienced a retinal detachment in 1965 and apparently had poor surgical results.  Subsequently he had 4 or 5 additional surgical procedures.  He also developed right eye glaucoma in 1997, but the problem resolved with surgery.  

At his August 2011 Board hearing, the Veteran stated that he lost vision in his right eye in 1996 due to glaucoma.  

The Veteran was afforded a VA examination in March 2013 for his right eye claim.  The examiner noted diagnoses of glaucoma and opacified cornea with neovascularization.  The examiner noted a history of retinal detachment in high school while playing basketball.  The retinal detachment was repaired and vision improved, but was not completely normal.  The Veteran indicated that he had been diagnosed with diabetes mellitus in about 1985, during service, and about one year thereafter developed glaucoma that resulted in no light perception about one month after diagnosis.  (The examiner noted that RO adjudication indicated diabetes was not diagnosed until 1996, after service.)  

Following examination, the examiner indicated that the Veteran did not have diabetic retinopathy.  The examiner observed that there was no light perception in the right eye due to glaucoma, which more likely than not occurred as a complication of his trauma and retinal detachment that occurred before entering the service.  Trauma and retinal detachment could cause neovascularization in the outflow channels of the eye and this could cause glaucoma with an increase in intraocular pressure that is high enough to result in no light perception.  The Veteran had corneal neovascularization, which would be consistent with the glaucoma being caused by neovascularization.  Since there was no retinal neovascularization in the left eye, and the glaucoma occurred only 1 year after diabetes was diagnosed (according to the Veteran) and/or actually before diabetes was diagnosed (according to the RO), it was more likely than not that diabetes did not cause the glaucoma or the absence of light perception in the right eye.  If diabetes were an aggravating factor, there should be diabetic retinopathy changes in the left eye and there were none.  It commonly took up to several years to develop the sort of neovascularization that was discussed above in regard to the glaucoma in the right eye.  This would have happened regardless of the Veteran's service experience.  There were no episodes in service other than the diagnosis of diabetes, which would have caused this problem to advance during the Veteran's service and it was not even clear that diabetes was present at all at the time of the loss of vision from glaucoma.

Furthermore, it was more likely than not that the Veteran's loss of vision in the right eye from glaucoma was due to a natural, but uncommon progression of the pre-existing condition of trauma and retinal detachment that occurred before entering the service.  The Veteran did not have a congenital abnormality of the right eye.  A congenital abnormality was a problem noted at birth.  The Veteran's eye problem of a retinal detachment was caused by trauma before entering the service and there were no preexisting problems before the trauma that made the trauma have a worse effect.  The retinal detachment was not congenital.  The retinal detachment was caused by trauma before entering the service.  The glaucoma and loss of vision in the right eye were not caused or aggravated by the Veteran's service experience.  The right eye glaucoma and right eye loss of vision reflected the natural progression of the trauma that occurred before the Veteran entered the service.

As to the Veteran's periods of active service, there is clear and unmistakable evidence that the right eye retinal detachment, and residuals therefrom, were not aggravated by his active service.  As to the Veteran's Reserve service, as discussed above the presumptions of soundness and aggravation do not apply where there was not an examination at the time of entrance into periods of ACDUTRA.  Instead, the Veteran must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  The Board finds that the evidence clearly and unmistakably shows that the worsening of the Veteran's right eye problems during active service and ACDUTRA was not the result of aggravation due to such service, but was due to the natural progression of the disease and was unrelated to service. 

The Board concludes that the most credible post-service medical evidence of record clearly and unmistakably supports the conclusion that the Veteran's preexisting right eye problems were not aggravated by his military service.  In that regard, the Board finds the opinions expressed in the March 2013 VA examination report of significant probative value.  The opinions expressed were based on interview of the Veteran, extensive review of the claims file that included the prior evaluations of the right eye, and appropriate diagnostic testing.  The examiner noted that the primary right eye problem during service was the onset of glaucoma with resulting vision loss.  The examiner attributed the glaucoma solely to the Veteran's preexisting right eye retinal detachment.  The glaucoma developed due to the neovascularization as a result of the trauma resulting in the retinal detachment.  The Board acknowledges that the examiner did not use the phrase "clear and unmistakable" with respect to whether the Veteran's right eye retinal detachment disability, with resulting glaucoma, was permanently aggravated by service.  The rationale, however, clearly demonstrates that the examiner found that the Veteran had a preexisting right eye retinal detachment that was not permanently aggravated by service, based on the fact that the development of glaucoma and resulting vision loss was a natural progression of the disease and had nothing to do with any event in service.  In light of the foregoing, while not using the term "clear and unmistakable," the Board finds that it is undebatable that the examiner found that there was no aggravation of the Veteran's right eye retinal detachment in service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a medical report must be read as a whole in the context of the claim and, even an opinion lacking in detail may be provided some probative value based upon the amount of information and analysis contained therein) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293-294 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).

The examiner's conclusions are supported by the January 1997 private treatment provider who indicated that the Veteran had, "suffered a severe loss of vision in his right eye due to the effects of a retinal detachment, which occurred and was repaired in 1965."  The report made no mention of any incident of service influencing the development of glaucoma and attributed the problem solely to the preexisting retinal detachment.

The sole evidence supporting a conclusion that the aggravation of the Veteran's preexisting right eye retinal detachment is the Veteran's lay contention that it is so.  While the Veteran certainly is competent to describe his symptoms, such as decreased vision in the eye, the Board finds the conclusions of the above medical professionals of significantly greater probative value, given their higher levels of education, training, and experience in regard to the complex medical question of aggravation of a specific eye disorder.  As such, the Board finds the medical evidence overwhelmingly more probative than the Veteran's lay representations.

In summary, the evidence of record clearly and unmistakably establishes that the Veteran's right eye retinal detachment preexisted service and was not aggravated by service.  The glaucoma that developed in the 1990s was based on the natural progression of the disease and the Veteran has provided no evidence demonstrating that the development of glaucoma with resulting vision loss was due to any period of ACDUTRA service.  Indeed, the current medical evidence of record demonstrates the opposite, instead, finding that the glaucoma was due solely to the preexisting retinal detachment and represented the natural progression of that disability.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001)

Respiratory Disability

As noted above, the Veteran claims that his current respiratory problems are due to exposure to chemical vapors in service during a re-fit of a C-130.  

In March 1982, the Veteran reported having experienced hoarseness and congestion for one month.  The assessment was bronchitis.  Chest x-rays showed no significant cardiopulmonary abnormality.  His condition had improved by the time of a follow-up appointment four days later.  In August 1985, the Veteran was assessed with an upper respiratory infection, sinus congestion, and questionable strep throat.  In May 1986, the Veteran had a productive cough and nasal congestion for the previous 3 to 4 days.  The assessment was bronchitis.  December 1994 chest x-rays showed a normal chest, with the lungs free of infiltrates or consolidation.  In April and May 1996, the Veteran reported a 3-week history of cough with chills and fever.  The assessment was bronchitis.

May 1983, October 1991, and September 1996 Reports of Medical History included the Veteran's denial of a history of chronic cough, shortness of breath, asthma, or pain or pressure in the chest.  A November 1999 service treatment record indicated that the Veteran needed gas mask inserts.  

A March 2003 chest x-ray showed no active cardiopulmonary disease.  In February 2005, the Veteran had mild streaky opacities in the right middle lobe of the lung that could represent an early infiltrate.  At that time, he complained of congestion, cough, and breathing problems.  The impression was bronchitis versus pneumonia.  A March 2005 chest x-ray, however, showed no infiltrate or other abnormality of the lungs.  March 2006 chest x-rays showed no acute disease.  In April 2006, the Veteran requested that his private treatment provider complete a waiver form regarding his lung capacity.  The Veteran reported chemical exposure in the past while in the Air Force.  

In February 2007, the Veteran complained of sore throat, drainage, and a deep cough that hurt his chest and back.  The impression was upper respiratory infection versus early bacterial bronchitis.  

During his August 2011 Board hearing, the Veteran stated that he had been diagnosed with bronchitis during service after a refit of a C-130.  Thereafter, his lungs were very sensitive and he experienced "coughing and hacking" when around cigarettes or perfume.  The Veteran indicated that doctors had told him it was "very likely" that his exposure to chemical vapors in service resulted in his current lung sensitivity, but that there was no way to prove it.  

Based on the foregoing, the Board remanded the Veteran's claim to afford the Veteran a VA examination to consider whether any current problems were related to his service.  The Veteran failed to appear for a scheduled May 2013 respiratory examination.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a respiratory disability that was incurred in service or is otherwise related to service.  Specifically, there is no competent evidence linking the Veteran's exposure to chemicals during a C-130 refit in service to any current chronic respiratory disability.  Similarly, there is nothing to link the in-service diagnoses of bronchitis and upper respiratory infections with a current chronic respiratory disability.  As noted above, the Veteran was scheduled for a VA examination, but failed to appear for the scheduled examination.

Initially, the Board notes that it is unclear as to whether the Veteran has a current diagnosis of a chronic respiratory disability.  The record includes diagnoses of bronchitis and upper respiratory infections at intervals through the years, but there does not appear to be a diagnosis of a chronic respiratory disability during the appellate time period that has been associated with the record.  In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed chronic disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As discussed, the Veteran failed to appear for his scheduled VA examination that was being afforded to establish the existence of a chronic respiratory disability.

Moreover, the Board has considered the Veteran's claims that since the re-fit of the C-130 he has experienced increased coughing and lung sensitivity.  The Veteran certainly is competent to report such symptoms; however, the Board finds that he is not competent to diagnose a current and chronic respiratory disability and link those symptoms to that disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board also acknowledges the Veteran's contention that his treatment providers found that it was "very likely" that his current respiratory problems were related to his in-service exposure to chemicals.  The Veteran is competent to relate a contemporaneous diagnosis provided by a medical professional, and the Board finds the above information akin to relating such a diagnosis.  The Board finds the above of extremely limited probative value as there is no rationale provided for the above medical opinions or indication on what bases the medical professionals made their determination.  

While the Board is sympathetic to the Veteran's sincere belief that in-service chemical exposure resulted in a current chronic respiratory disability, the greater weight of the competent evidence of record does not support this contention.  As discussed above, the Veteran did not attend a VA examination that was scheduled to establish such a link, as well as the existence of a chronic respiratory disability.  The only medical evidence supporting a link between current respiratory problems and chemical exposure in service appears to be based solely on the Veteran's representations and included no rationale as to the basis for the opinions provided.  Moreover, it is unclear whether the Veteran has had a chronic respiratory disability at any point during the appellate time period, as he failed to appear for his scheduled VA examination.  In light of the foregoing, the Board finds that the preponderance of the evidence is against granting entitlement to service connection, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Low Back Disability

The Veteran contends that his current low back disabilities are the result of heavy lifting during service.

In April 1996, the Veteran reported having felt a pull in his middle low back.  There was a history of that intermittently in the past.  In a September 1996 Report of Medical History, the Veteran denied a history of recurrent back pain.

Private chiropractic treatment records from 2002 include numerous complaints of intermittent low back pain.  In June 2002, for example, the Veteran reported a 20-year history of low back pain that was "always [there] thru the years."  In mid-February 2003, the Veteran reported a 20-year history of back pain.  He was able to live with the pain until two or three weeks previously when he rolled over in bed and experienced an electric shock type sensation and incapacitating pain.  He had recently retired from the Air Force in mid-January 2003.  Prior to that he had been doing light duty work as an aircraft mechanic, as well as work at the Home Depot.  The impression was degenerative lumbar scoliosis, based on examination and x-rays.  A March 2003 private treatment record included the Veteran's report of a prior work history for most of his life involving heavy physical labor, including roofing, remodeling, and some heavy lifting.  Approximately two years previously he began to experience low back pain.  He had some relief with chiropractic treatment.  Another March 2003 treatment record, by contrast, included the Veteran's report of an approximately 20-year history of low back pain.  He previously had done a significant amount of roofing and remodeling work, but had always been able to live with the chronic back pain.  He had been using nonsteroidal anti-inflammatories and chiropractic care for several years, but the pain had worsened.  At that time, the Veteran underwent a decompressive lumbar laminectomy, left L2-L3, disc excision, subarticular recess decompression, partial and medial facetectomy; as well as lumbar decompression of L3-L4, L4-L5, and L5-S1.  The diagnoses were multilevel degenerative disc disease; multilevel spinal stenosis; and multilevel disc herniations.

In December 2006, the Veteran reported the onset of low back pain about 3 years previously.  By contrast, in another December 2006 treatment record the Veteran described gradually increasing greater and greater back pain since the previous summer.  

The Veteran's initial January 2007 claim indicated that he had a spinal condition, specifically herniated discs, that began in 1997.  He claimed loss of sight in the right eye that began in 1995.  He claimed respiratory problems from 1994 due to exposure to chemicals without respiratory protection.

A June 2007 private treatment record noted the onset of low back symptoms approximately one and a half years previously.  An August 2007 private treatment record noted the onset of low back symptoms approximately 2 years previously.  The Veteran underwent multiple surgical procedures on his low back.  

During his August 2011 Board hearing, the Veteran stated that he first injured his low back in approximately 1987 when he was doing a lot of inspection work on a dock.  He repeatedly had to lift a "compact piece of material" that weighed 175 pounds.  A doctor diagnosed the problem as muscle spasms, but the Veteran required ongoing chiropractic assistance.  

The Veteran failed to appear for a May 2013 back examination.

The Veteran was afforded a VA examination for his back in December 2015.  At that time, the Veteran reported since about 2010 he had experienced lower back pain after prolonged sitting that was improved by standing or walking, although not be extended standing or walking.  Following examination, the examiner concluded that it was less likely than not that the Veteran's low back disability was proximately due to or the result of his service-connected left knee disability.  The rationale was that the Veteran had left knee surgery in 1999 without reported complications.  The initial left knee disability (a posterior cruciate ligament tear) was resolved by the 1999 surgical procedure and currently there were only subjective complaints of pain in the left knee.  It was not common to have back pain about 10 years after knee surgery.  Moreover, the Veteran demonstrated good posture and normal balance and gait when he entered and left the examination location.  As such, the examiner concluded that the subjective lower back pain was caused by other biomechanical factors and was not related to the left knee condition or the 1999 surgery.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran has a low back disability that was incurred in or is otherwise related to service or was caused or aggravated by his service-connected knee disability. 

As to considering the claim based on in-service incurrence or other relationship to service, there is no medical evidence to support such a proposition.  The sole evidence of record is the Veteran's reports that his problems with the low back began as a result of heavy lifting during service.  

The Board has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b), based on chronicity and/or continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a).  The Veteran, however, was not diagnosed with arthritis of the low back until multiple years after his separation from active service and, as discussed above, presumed entitlement to service connection based on a diagnosis within one year of separation from service does not apply to periods of ACDUTRA and INACDUTRA.  As to continuity, the Board does not find sufficient evidence of continuity of low back pain from service.  The Board acknowledges the Veteran's somewhat inconsistent reports of a 20-year history of low back pain at the time of treatment and diagnosis in 2003.  That said, contemporaneous lay statements in the medical record indicate that the low back pain was intermittent in nature.  Even as recently as his December 2015 VA examination, the Veteran only indicated a continuity of low back pain from the late-2000s.  Given the Veteran's failure to attend his scheduled VA examination to more fully explain his ongoing low back symptoms, the Board cannot find that the evidence of record demonstrates continuity of symptomatology from active service.  As such, service connection based on the provisions of 38 C.F.R. § 3.303(b)  is not warranted.

The Board has considered the general reports of the Veteran that his low back disability was caused by heavy lifting in service.  In that regard, individuals can attest to factual matters of which he or she has first-hand knowledge, such as back pain, and the Veteran's assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a multi-level low back disability that was diagnosed more than 1 year after separation from active service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372 at 1377.  The Veteran has acknowledged that when he initially sought treatment for low back pain after the injury while lifting heavy aircraft equipment his medical providers diagnosed the complaints as muscle strain.  There is no medical evidence to the contrary, and the Board finds this medical conclusion ultimately outweighs the Veteran's representations in light of the medical provider's presumed greater level of education, experience, and training.  

With respect to whether the current low back disability was caused or aggravated by a service-connected disability, there is no lay evidence of record to support such a proposition, as the Veteran has not made that argument during the course of his appeal.  Moreover, the December 2015 VA examination report concluded that the low back disability was not caused by the Veteran's service-connected knee disability.  The examiner further stated that the two disabilities were not related.  The rationale included the observation that the Veteran was able to walk without significant gait disturbance or imbalance.  There is no other lay or medical evidence to support a finding that the Veteran's low back disability was caused or aggravated by his service-connected knee disability.  Given this total dearth of evidence, the Board finds no basis for a supplemental opinion as to aggravation, as there is no reasonable possibility that such opinion would result in favorable findings.  38 C.F.R. § 3.159(c)(4).

In conclusion, the most probative evidence of record indicates that the Veteran's current low back disability was not incurred as a result of service, was not manifest within one year of separation from active service, is not otherwise shown to be related to service, and was not caused or aggravated by his service-connected knee disabilities.  As discussed, the Veteran failed to attend a May 2013 VA examination to determine whether his low back disability was related to service and a December 2015 VA examination report found that the back disability was not caused by, or related to, his service-connected knee disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Entitlement to service connection for a right eye vision disability is denied.

Entitlement to service connection for a respiratory disability is denied.

Entitlement to service connection for a low back disability is denied.





______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


